***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          STATE OF CONNECTICUT v. ALBERT
                EDWARD NALEWAJK
                     (AC 39195)
                 Alvord, Keller, Elgo, Bright and Moll, Js.

                                 Syllabus

The defendant, who had been convicted on a guilty plea of the crimes of
   possession of narcotics with intent to sell by a person who is not drug-
   dependent and failure to appear in the first degree, appealed to this
   court from the judgment of the trial court dismissing his motion to
   correct an illegal sentence. Held that the defendant having died during
   the pendency of the appeal, the appeal was dismissed as moot.
            Argued March 6—officially released June 11, 2019

                           Procedural History

   Substitute information charging the defendant with
the crimes of possession of narcotics with intent to sell
by a person who is not drug-dependent and failure to
appear in the first degree, brought to the Superior Court
in the judicial district of Fairfield, where the defendant
was presented to the court, Iannotti, J., on a plea of
guilty; judgment of guilty; thereafter, the court, E. Rich-
ards, J., denied the defendant’s motion to correct an
illegal sentence, and the defendant appealed to this
court. Appeal dismissed.
  Daniel M. Erwin, assigned counsel, for the appel-
lant (defendant).
  Rocco A. Chiarenza, assistant state’s attorney, for
the appellee (state).
                         Opinion

  PER CURIAM. This opinion follows oral argument
on this court’s own motion to determine whether the
present appeal should be dismissed as moot because
the defendant, Albert Edward Nalewajk, died during
the pendency of his appeal from the dismissal of his
motion to correct an illegal sentence. We conclude that
we lack subject matter jurisdiction and, accordingly,
dismiss the appeal.
   The relevant facts are not disputed. The defendant
pleaded guilty to the charges of possession of narcotics
with intent to sell by a person who is not drug-depen-
dent in violation of General Statutes (Rev. to 2009)
§ 21a-278 (b) and failure to appear in the first degree
in violation of General Statutes (Rev. to 2009) § 53a-
172, and the court imposed a total effective sentence
of ten years of incarceration, execution suspended after
five years, followed by five years of probation. The
defendant subsequently filed a motion to correct an
illegal sentence, which the trial court dismissed. On
May 10, 2016, the defendant filed this appeal from the
court’s dismissal of his motion to correct an illegal
sentence. The appeal was stayed pending our Supreme
Court’s decisions in State v. Allan, 329 Conn. 815, 190
A.3d 874 (2018), cert. denied,       U.S     , 139 S. Ct.
1233, 203 L. Ed. 2d 247 (2019), and State v. Evans, 329
Conn. 770, 189 A.3d 1184 (2018), cert. denied,       U.S.
    , 139 S. Ct. 1304,   L. Ed. 2d    (2019). On Novem-
ber 16, 2018, this court lifted the appellate stay and
ordered the parties to submit memoranda on or before
December 17, 2018, addressing the impact of those deci-
sions. The case was marked ready for argument on
December 17, 2018.
   Defense counsel thereafter notified this court, by let-
ter dated January 3, 2019, that the defendant had died
and that a formal suggestion of death would follow. On
February 6, 2019, defense counsel filed a suggestion of
death, accompanied by a copy of the defendant’s death
certificate. Although defense counsel in that filing
acknowledged that ‘‘the issues presented in this appeal
from a motion to correct an illegal sentence are likely
moot’’ in light of the defendant’s passing, counsel did
not withdraw the appeal. In response, this court ordered
the parties ‘‘to appear and give reasons, if any, why this
appeal should not be dismissed as moot because the
defendant has died. See State v. Bostwick, 251 Conn.
117, [740 A.2d 381] (1999); State v. Trantolo, 209 Conn.
169, [549 A.2d 1074] (1988).’’ We heard argument from
the parties on March 6, 2019.
   It is well established that ‘‘[m]ootness implicates
[this] court’s subject matter jurisdiction and is thus a
threshold matter for us to resolve.’’ (Internal quotation
marks omitted.) Burbank v. Board of Education, 299
Conn. 833, 839, 11 A.3d 658 (2011). ‘‘When, during the
pendency of an appeal, events have occurred that pre-
clude an appellate court from granting any practical
relief through its disposition of the merits, a case has
become moot. . . . [T]he existence of an actual contro-
versy is an essential requisite to appellate jurisdiction;
it is not the province of appellate courts to decide moot
questions, disconnected from the granting of actual
relief or from the determination of which no practical
relief can follow.’’ (Citation omitted; internal quotation
marks omitted.) State v. Bostwick, supra, 251 Conn.
118–19.
   In State v. Bostwick, supra, 251 Conn. 119, State v.
Corbeil, 237 Conn. 919, 920, 676 A.2d 1374 (1996), and
State v. Trantolo, supra, 209 Conn. 171, our Supreme
Court dismissed the respective criminal appeals as
moot because the defendants had died during the pen-
dency of those appeals. In the present case, the defen-
dant’s death undoubtedly makes any claim regarding
the legality of the sentence he was serving moot because
there is no practical relief that we can afford the defen-
dant through resolution of this appeal. In fact, we do
not understand why counsel did not withdraw this
appeal upon the defendant’s death. Practice Book § 63-
9 permits the filing of a withdrawal of an appeal prior
to oral argument as of right. We therefore disagree
with the suggestion made at oral argument by defense
counsel that counsel was precluded from withdrawing
the appeal because the defendant could not communi-
cate whether he wished to withdraw his appeal in light
of his death. Although rule 1.4 of the Rules of Profes-
sional Conduct provides that a lawyer is obligated to
communicate with his or her client, and states in sub-
section (b) that a lawyer ‘‘shall explain a matter to
the extent reasonably necessary to permit the client to
make informed decisions regarding the representation,’’
the death of a client challenging the legality of his sen-
tence necessarily ends the lawyer’s obligation under
the rule. Furthermore, we believe that a withdrawal of
the appeal pursuant to Practice Book § 63-9 would have
been much more consistent with counsel’s obligations
under rules 3.1 and 3.2 of the Rules of Professional
Conduct, in that it would have conserved the resources
expended by the state on what was an unnecessary
hearing.
  The appeal is dismissed.